 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     PATRICK WALLACE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00212-DAD-BAM
12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    PRELIMINARY HEARING ORDER
13   vs.
14   PATRICK WALLACE,                               Date: April 10, 2020
                                                    Time: 2:00 p.m.
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Joseph Barton, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Patrick Wallace, that the preliminary
21   hearing currently scheduled for March 27, 2020, at 2:00 p.m. be continued to April 10, 2020, at
22   2:00 p.m.
23          Mr. Wallace made his initial appearance in this district on March 16, 2020. At the
24   hearing, the matter was set for a preliminary hearing on March 20, 2020. The parties continued
25   this matter via stipulation to March 27, 2020. Counsel has been able to communicate with Mr.
26   Wallace, who is currently housed at the Lerdo Pretrial Facility in Kern County, via telephone. As
27   a result of those communications, counsel is requesting a further continuance to conduct
28   additional investigation in this matter. Accordingly, the parties agree that this matter may be
 1   continued until Friday, April 10, 2020, at 2:00 p.m.
 2
 3                                                Respectfully submitted,
 4                                                McGREGOR W. SCOTT
                                                  United States Attorney
 5
 6   Date: March 25, 2020                         /s/ Joseph Barton
                                                  JOSEPH BARTON
 7                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 8
 9                                                HEATHER E. WILLIAMS
                                                  Federal Defender
10
11   Date: March 25, 2020                         /s/ Reed Grantham
                                                  REED GRANTHAM
12                                                Assistant Federal Defender
                                                  Attorney for Defendant
13                                                PATRICK WALLACE
14
15
16
17                                              ORDER
18            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status conference
19   hearing set for Friday, March 27, 2020 at 2:00 p.m. be continued to Friday, April 10, 2020, at 2:00
20   p.m.
21
22   IT IS SO ORDERED.
23   Dated:     March 25, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27

28



                                                     2
